               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                          Tallahassee Division

KELVIN LEON JONES, et al.,
                                  Petitioner,
      v.                                               Consolidated Case
                                                       No. 4:19-cv-0300
RON DESANTIS, in his official capacity as the
Governor of Florida, an Indispensable Party, et al.,
                                  Respondents.

JEFF GRUVER, et al.,
                                  Plaintiffs,
      v.                                               Case No. 4:19-cv-00302
KIM A. BARTON, in her official capacity as
Supervisor of Elections for Alachua County, et al.,
                                  Defendants.

BONNIE RAYSOR, et al.,
                                  Plaintiffs,
      v.                                               Case No. 4:19-cv-00301
LAUREL M. LEE, in her official capacity as
Secretary of State for Florida, et al.,
                                  Defendants.

LUIS MENDEZ,
                                  Plaintiff,
      v.                                               Case No: 4:19-cv-00272
RON DESANTIS, in his official capacity as
Governor of the State of Florida, et al.,
                                  Defendants.




                                          1
                    MOTION TO APPEAR PRO HAC VICE

      Pursuant to Local Rule 11.1(C), Plaintiffs Jeff Gruver, Emory Marquis

“Marq” Mitchell, Betty Riddle, Kristopher Wrench, Keith Ivey, Karen Leicht,

Raquel Wright, Steven Phalen, Clifford Tyson, Jermaine Miller, Florida State

Conference of the NAACP, Orange County Branch of the NAACP, and League of

Women Voters of Florida, through the undersigned counsel, respectfully move for

the admission pro hac vice of R. Orion Danjuma, a licensed member of the New

York Bar. Mr. Danjuma has undertaken the representation of Plaintiffs in this

matter as co-counsel. In support of this motion, Plaintiffs state as follows:

   1. R. Orion Danjuma resides in New York, is not a resident of the State of

      Florida, and is not admitted to practice in the Northern District of Florida.

   2. Mr. Danjuma is licensed to practice law, inter alia, in New York and is a

      member in good standing of the New York Bar, as verified by the Attorney

      Admissions Clerk.

   3. Mr. Danjuma is a staff attorney at the American Civil Liberties Union

      Foundation, Inc., located at 125 Broad Street, 18th Floor, New York, NY

      10004.

   4. Mr. Danjuma has completed the online Attorney Admission Tutorial and

      exam (confirmation no. FLND15621827532396) and the online CM/ECF

      Tutorial.


                                          2
   5. Mr. Danjuma studied and is familiar with the Local Rules of this District.

   6. Mr. Danjuma has an active, upgraded PACER account. He requests

      authorization to receive electronic notices of filing. His email address is

      odanjuma@aclu.org.

   7. Mr. Danjuma is paying the required $201.00 pro hac vice fee for this case at

      the time of filing.

      WHEREFORE, Plaintiffs respectfully request that the Court permit R. Orion

   Danjuma to appear pro hac vice.


Date: July 12, 2019
                                          /s/ R. Orion Danjuma
                                          R. Orion Danjuma (NY Bar No. 4942249)
                                          American Civil Liberties Union
                                          Foundation, Inc.
                                          125 Broad Street, 18th Floor
                                          New York, NY 10004
                                          Tel.: (212) 549-2563
                                          Fax: (212) 549-2654
                                          odanjuma@aclu.org

                                          Counsel for Plaintiffs Jeff Gruver, Emory
                                          Marquis “Marq” Mitchell, Betty Riddle,
                                          Kristopher Wrench, Keith Ivey, Karen
                                          Leicht, Raquel Wright, Steven Phalen,
                                          Clifford Tyson, Jermaine Miller, Florida
                                          State Conference of the NAACP, Orange
                                          County Branch of the NAACP, and League
                                          of Women Voters of Florida




                                          3
                         CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2019, I electronically filed the foregoing
with the Clerk of Court by using CM/ECF, which automatically serves all counsel
of record for the parties who have appeared.

                                        /s/ R. Orion Danjuma
                                        R. Orion Danjuma (NY Bar No. 4942249)
                                        American Civil Liberties Union
                                        Foundation, Inc.
                                        125 Broad Street, 18th Floor
                                        New York, NY 10004
                                        Tel.: (212) 549-2563
                                        Fax: (212) 549-2654
                                        odanjuma@aclu.org

                                        Counsel for Plaintiffs Jeff Gruver,
                                        Emory Marquis “Marq” Mitchell, Betty
                                        Riddle, Kristopher Wrench, Keith Ivey,
                                        Karen Leicht, Raquel Wright, Steven
                                        Phalen, Clifford Tyson, Jermaine
                                        Miller, Florida State Conference of the
                                        NAACP, Orange County Branch of the
                                        NAACP, and League of Women Voters
                                        of Florida




                                         4
